OPINION
DIES, Chief Justice.
Plaintiff below, appellee herein, brought suit against defendant below, appellant herein, for damages resulting from a vehicular collision. A jury answered special issues favorable to the plaintiff as to compensatory and punitive damages. From a judgment given plaintiff, defendant has perfected appeal to this Court.
Defendant’s first point of error complains of the judgment including an award for exemplary or punitive damages.
Before trial, the parties entered into the following stipulation:
“That the Plaintiff and Defendant hereby stipulate and agree that the amount of property damage done to Plaintiff’s vehicle resulting from the collision made basis of this suit is Three Thousand Eight Hundred and No/100 ($3,800.00) Dollars. Further, that if there is any finding in favor of the Plaintiff on the issue of liability, that the figure of Three Thousand Eight Hundred and No/100 ($3,800.00) Dollars shall be used as the total figure of damages suffered by Plaintiff proximately caused by the collision made basis of this suit and shall be thereby used in determining the amount to be awarded in any judgment herein.” (emphasis supplied)
It was after the execution of this stipulation that plaintiff amended her pleadings seeking exemplary damages. The stipulation was drawn by plaintiff’s attorney.
This stipulation seems unambiguous to us and, therefore, the writing alone should be deemed by us to express the intention of the parties. Sun Oil Company (Delaware) v. Madeley, 626 S.W.2d 726 (Tex.1981). The words “total figure of damages” seem, inescapably, to include exemplary damages and, thus, excludes plaintiff’s argument that only actual or compensatory damages were intended by the parties. In 28 TEX.JUR.3d, Damages sec. 1, at 74-75 (1983), we find:
“The term ‘damages’ is defined as the sum of money the law awards as pecuniary compensation, recompense, or satisfaction for an injury done or a wrong sustained as a consequence of either a breach of a contractual obligation or a tortious act....
“Damages are either compensatory or exemplary.... ”
We, therefore, sustain appellant’s first point of error. This makes it unnecessary to address the other points of error assigned by appellant, as well as the two crosspoints assigned by appellee, and they are overruled.
We now enter judgment the court below should have entered.
The plaintiff shall recover of and from the defendant the sum and amount of Three Thousand Eight Hundred and No/100 ($3,800.00) Dollars, together with costs, and legal interest.
Affirmed as reformed.